     Case 1:20-cv-01823-SHR-EB Document 20 Filed 08/10/21 Page 1 of 1




            IN THE UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

BARTON JONES,                        :
    Petitioner                       :
                                     :           No. 1:20-cv-1823
           v.                        :
                                     :           (Judge Rambo)
JOHN E. WETZEL, et al.,              :
    Respondents                      :

                                 ORDER

     AND NOW, on this 10th day of August 2021, for the reasons set forth in the

Memorandum accompanying this Order, IT IS ORDERED THAT:

     1.    Petitioner’s amended petition (Doc. No. 13) for a writ of habeas corpus
           pursuant to 28 U.S.C. § 2254 is DENIED;

     2.    A certificate of appealability SHALL NOT ISSUE; and

     3.    The Clerk of Court is directed to CLOSE the above-captioned case.


                                    s/ Sylvia H. Rambo
                                    United States District Judge
